Citation Nr: 1441290	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD) status post myocardial infarction, rated as 10 percent disabling prior to May 13, 2011 and 30 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for dysthymia and generalized anxiety disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected dysthymia and generalized anxiety disorder. 

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected dysthymia and generalized anxiety disorder. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to increased ratings for CAD and service-connected psychiatric disorders,  whether new and material evidence has been received to reopen a claim for PTSD and service connection for a sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic back disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

2.  Hypertension was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a back disability and hypertension as they were incurred due to active duty service, or in the case of hypertension, is aggravated by service-connected dysthymia and generalized anxiety disorder.  In March 2011 and August 2011 statements, the Veteran reported that his back condition was due to jumping out of helicopters while serving in Vietnam.  He also reported that his hypertension was aggravated by stress associated with his service-connected psychiatric disorders.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension and psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Turning first to the Veteran's contentions regarding direct service connection, the record establishes the presence of current disabilities.  Clinical records from various VA facilities document findings and treatment of hypertension.  Hypertension was also confirmed at a December 2012 VA examination.  Although the record does not document any treatment for back pain, a July 2011 VA examiner indicated that the Veteran has a chronic back disability.  Although the exact diagnosis was not provided, the Board will resolve any doubt in favor of the Veteran and find that a current back disability is demonstrated. 

An in-service injury is also present with respect to the claimed back condition.  Service records are negative for complaints or treatment related to the back, but the Veteran has reported that he completed many jumps out of helicopters, falling approximately 10 to 15 feet to the ground in Vietnam which put great stress on his spine.  This type of activity is consistent with the Veteran's service, and the Board will again resolve doubt in his favor and find that an in-service injury is established.  

With respect to the claimed hypertension, although the Veteran initially reported that his hypertension was directly to service, all his other statements have claimed service connection is warranted on a secondary basis.  Service records do not document any instances of elevated blood pressure, even when the Veteran was hospitalized for treatment of malaria, and his blood pressure measured 110/80 at the November 1969 separation examination.  At that time, the Veteran also denied a history of high blood pressure.  As there is no medical or lay evidence of elevated blood pressure during the Veteran's military service, the Board cannot conclude that an in-service injury is demonstrated. 

Regarding the third element of direct service connection, a nexus between the current disabilities and service, service records do not support either claim.  As noted above, service records do not document any complaints or treatment related to the Veteran's back or blood pressure and his spine and blood pressure were both normal upon physical examination at the November 1969 separation examination.  It is clear that no chronic disabilities were diagnosed during service, and the Veteran specifically denied a history of back trouble of any kind and blood pressure abnormalities on the November 1969 report of medical history.  

Post-service treatment records also do not identify a link between the Veteran's back condition, hypertension, and service.  The Veteran has never reported experiencing back pain to any of his treating physicians and VA Medical Center (VAMC) records are negative for findings related to the back.  Physical examination of the back by the Veteran's VAMC providers has also been consistently normal.  In fact, the only medical evidence of the claimed condition is from the July 2011 VA examination, when the examiner accepted the Veteran's lay reports of back pain as sufficient to conclude a current disability was present.  Therefore, the earliest evidence of back pain dates from the Veteran's claim for service connection, received by VA in March 2011, more than 40 years after his discharge from military service.  

Similarly, there are no post-service findings of hypertension until February 2004, when a past medical history of hypertension was noted during a new patient evaluation at the North Platte VA Community Based Outpatient Clinic (CBOC).  Three months earlier, in December 2003, the Veteran was hospitalized at a private facility for treatment of a myocardial infarction and CAD.  Hypertension was not formally diagnosed and a past history of the condition was not noted; however, the Veteran was discharged with medication to treat high blood pressure.  Thus, it appears the earliest documented indication of hypertension dates from December 2003, 43 years after the Veteran's discharge.  While service connection is possible for hypertension on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, the condition must manifest to a compensable degree within one year of separation.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's hypertension was present in service or the year immediately after.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, service connection on a presumptive basis is not warranted for hypertension.  

The Board also notes that no competent medical provider has provided an opinion in favor of direct service connection for the Veteran's back disability.  In fact, the only medical opinion of record-that of the July 2011 VA examiner-weighs directly against the claim.  The July 2011 VA examiner concluded that the Veteran's back condition was more likely due to a natural disease progression and the aging process rather than any incident of active service.  The examiner acknowledged the Veteran's reports of multiple jumps from helicopters, but also noted that service records were completely negative for findings related to the back and the Veteran did not report any actual trauma or injury during service.  The Veteran also dated the onset of his back pain to almost a decade after service.  Based on this information, as well as the Veteran's statements that he had never sought treatment for back pain or required medication, the examiner provided an opinion against the claim.  This medical opinion was based on a complete and accurate review of the Veteran's medical history and considered the Veteran's own reports of the history of his disability.  It was well-supported with reference to specific evidence in the claims file and is entitled to substantial probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the Veteran's statements.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a chronic disability and while the claimed back condition is not, lay statements of continuous symptoms can still support the claim under 38 C.F.R. § 3.303(a) and (d).  However, in this case, the Veteran has not reported experiencing continuous symptoms of back pain or hypertension since service.   The history he has provided with respect to both conditions is that he first experienced back pain and high blood pressure years after his separation from active duty.  Additionally, while lay persons are competent to provide opinions on some medical issues, the Board finds that the specific issue in this case (whether the claimed disabilities are etiologically related to service) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the competent evidence of record establishes that the Veteran's back disability and hypertension had their onset years after active duty service.  The  weight of the evidence is also clearly against a nexus between the claimed disabilities and any incident of active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection as directly due to service.

The Board will now address the Veteran's contentions regarding service connection for hypertension as secondary to service-connected dysthymia and generalized anxiety disorder.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has not submitted any medical evidence in support of his claim and none of his private physicians have identified a nexus between hypertension and a service-connected condition.  The Veteran reported during the July 2012 VA examination that he believed he experienced a temporary elevation in blood pressure during periods of anxiety and stress.  He also noted that he had never actually measured his blood pressure during such periods to determine whether it was elevated.  After a physical examination and review of the claims file, the July 2012 VA examiner provided a medical opinion against secondary service connection, concluding that hypertension was not caused or aggravated by the Veteran's psychiatric disorders.  Instead, the condition was more likely due to a combination of genetics with a family predisposition, the Veteran's diet, smoking habits, and weight.  The examiner noted that hypertension was present before the Veteran's depression and anxiety and there was no documentation his blood pressure was increased during times of stress.  The examiner further noted that the Veteran's stress may result in a temporary elevation of blood pressure, but when the acute situation resolved, the disability would return to its baseline level.  In short, there was no evidence to support a permanent aggravation of hypertension by the service-connected psychiatric conditions.  The December 2012 VA medical opinion was well-supported and based on an accurate presentation of the facts in this case and is entitled to substantial probative value.  Nieves, supra.

The Board has considered the statements of the Veteran linking his hypertension to service-connected depression and anxiety.  However, as there is no competent medical evidence in support of service connection on a secondary basis, the Board finds that the Veteran's statements are clearly outweighed by the medical opinion of the December 2012 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. NicholsWn, 451 F.3d 1131, 1336 (Fed. Cir. 2006).   The Board must therefore conclude that service connection for hypertension on a secondary basis is not warranted and the claims are denied.  





Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations and medical opinions in response to the claims for service connection in July 2011 and December 2012.  

VA has also obtained all available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In his March 2011claim, the Veteran reported undergoing treatment with private chiropractors for the claimed back condition, but also stated that he was unable to remember any of chiropractors' names.  In the August 2011 notice of disagreement, the Veteran reported that he was attempting to locate his private chiropractor and would submit any records he was able to obtain.  To date, no records from the Veteran have been received.  The Veteran also stated in August 2011 that he received treatment for his back in 1976 at a VA facility.  The Veteran was contacted in a June 2012 letter and asked to identify the VAMC that treated his back, but no response was received to this request.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claims and any failure to develop the claims rests with the Veteran himself.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected dysthymia and generalized anxiety disorder, is denied. 


REMAND

The Board finds that a VA examination is necessary to determine the current severity of the Veteran's service-connected dysthymia and generalized anxiety disorder.  The Veteran was last examined by VA in July 2012, more than two years ago.  At that time, the examiner found that the Veteran manifested mild or transient symptoms of depression and anxiety, but also assigned a GAF score of 55, consistent with more severe symptoms that most nearly approximate moderate.  The Veteran's VA treatment records indicate a similar disparity in the severity of the Veteran's psychiatric disorders.  In December 2012, psychiatric treatment indicated that the Veteran manifested only minimal depression that may not require treatment.  Despite this finding, his VA health care providers have consistently assigned GAF scores in the 50s.  The Board finds that a VA examination is necessary to determine the current impairment due to the service-connected dysthymia and anxiety disorder in light of the conflict among the available medical evidence.  

The Board also finds that the claim for entitlement to service connection for a sleep disorder and the claim to reopen service connection for PTSD are intertwined with the claim for an increased rating for dysthymia and generalized anxiety disorder.  The record contains evidence indicating that the Veteran's complaints of sleep impairment are symptoms of his service-connected psychiatric disorders and he is already in receipt of compensation for this aspect of the disability.  The VA psychiatric examination conducted on appeal should also address whether the Veteran manifests a sleep disorder as a separate disability from his service-connected psychiatric disorders and/or meets the criteria for a diagnosis of PTSD.  

Finally, a VA examination is also necessary to determine the current severity of the Veteran's service-connected CAD status post myocardial infarction.  The Veteran was last examined by VA in July 2011, more than three years ago.  Additionally, available records of VA treatment indicate that the Veteran underwent an exercise stress test in April 2012, but results from the stress test are located in VA's VISTA imaging database and are not accessible by the Board.  A remand is therefore required to obtain complete VA treatment records and to conduct a VA cardiac examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Omaha -VA Nebraska-Western Iowa Health Care System for the period beginning December 12, 2012.  A copy of the April 4, 2012 cardiac stress test report and all other related cardiac testing reports must also be requested.  All efforts to obtain these records be documented in the claims file.  All records received pursuant to this request must be associated with the paper or virtual claims file. 

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of the service-connected dysthymia and generalized anxiety disorder.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

Then, the examiner should identify all current manifestations of the service-connected psychiatric disorders.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disorders.  In addition, the examiner should provide a global assessment of functioning score (GAF) with a full explanation of the significance of the score assigned.  The examiner is advised that this examination has been requested in response to a conflict in the evidence among the characterization of the severity of the Veteran's psychiatric symptoms (mild, transitory) and the GAF scores assigned (indicating moderate symptoms). 

The examiner should also determine whether the Veteran's complaints of sleep impairment are a symptom of his service-connected psychiatric disorders or a separate chronic disability.  

If the examiner determines that the Veteran manifests a separate sleep disorder, the examiner should comment on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the sleep disorder is caused or aggravated by the service-connected dysthymia and anxiety disorder.  The examiner must address whether the sleep disorder is aggravated by the service-connected psychiatric disorders. 

A complete rationale should be provided for all medical opinions. 

3.  Schedule the Veteran for a VA cardiac examination to determine the current degree of severity of the service-connected CAD status post myocardial infarction.  The claims file must be made available to and reviewed by the examiner.

After conducting any necessary testing, to include an electrocardiogram, an echocardiogram, and/or chest X-ray, the examiner should determine whether the Veteran's service-connected CAD manifests the following:

a)  Congestive heart failure;

b)  The approximate level of metabolic equivalents (METs) where the Veteran experiences dyspnea, fatigue, angina, dizziness, and syncope;

c)  Evidence of cardiac hypertrophy or dilation during testing; and,

d)  Left ventricular dysfunction and the approximate percentage of ejection fraction.

A complete rationale should be provided for all medical opinions. 

4.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate time for response before returning the case to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


